United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                     _____________

                                     No. 97-2493ND
                                     _____________

Alan T. Rouse,                           *
                                         *
                    Appellant,           *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the District
Mutch Oil Co., Inc., a North Dakota      * of North Dakota.
Corporation; Mutch Oil Co., of Grand *
Forks, Inc., a North Dakota corporation; *    [UNPUBLISHED]
Paul T. Mutch, an individual; Dolores    *
Mutch, an individual,                    *
                                         *
                    Appellees.           *
                                  _____________

                             Submitted: February 12, 1998
                                 Filed: February 20, 1998
                                   _____________

Before FAGG, JOHN R. GIBSON, and MURPHY, Circuit Judges.
                           _____________

PER CURIAM.

        Alan T. Rouse appeals from an adverse grant of summary judgment in this
diversity action. We review the district court's summary judgment decision under a well-
established standard. Because this is a diversity case, we review de novo questions of
state law. After reviewing the record and the parties' briefs, we are satisfied the district
court correctly applied relevant state law and the record supports the district court's
decision that laches bars this claim. Additionally, Rouse's contention
that the district court abused its discretion under Federal Rule of Civil Procedure 56(f)
is meritless. We thus affirm the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-